Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-5 and 7-14 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches an upper for an article of footwear comprising an integral one-piece knitted element that is folded about a knitted connection structure along a collar of the upper so that a first knitted portion forms an outer surface of the upper and a second knitted portion forms an inner surface of the upper, wherein the second knitted portion is at least partially coextensive with the first knitted portion, wherein the first knitted portion and the second knitted portion each comprise a double jersey knit structure, wherein the upper includes a lateral heel area and a medial heel area that are configured to be coupled together at a heel seam.  The closest art of record is Ly (US 2018/0168271 A1) which discloses an upper for an article of footwear comprising an integral one-piece knitted element that is folded about a knitted connection structure along a collar of the upper so that a first knitted portion forms an outer surface of the upper and a second knitted portion forms an inner surface of the upper, wherein the second knitted portion is at least partially coextensive with the first knitted portion, wherein the first knitted portion and the second knitted portion each comprises a double jersey knit structure.  However, Ly does not teach wherein the upper includes a lateral heel area and a medial heel area that are configured to be coupled together at a heel seam.  As the integral one-piece knitted element of Ly is knitted by a circular knitting machine, and the first knitted portion and the second knitted portion each define a tubular knitted shape, the upper of Ly does not include a heel seam. Therefore, modifying Ly to have a heel seam between a lateral heel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732